Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective as of the 16th day of June, 2020.

 

AMONG:

 

ZOMEDICA PHARMACEUTICALS INC., a body corporate duly incorporated pursuant to
the laws of the State of Delaware and having an office in the City of Ann Arbor,
Michigan (hereinafter referred to as the "Corporation");

 

ZOMEDICA PHARMACEUTICALS CORP., a body corporate duly incorporated pursuant to
the laws of the Province of Alberta and having an office in the City of Ann
Arbor, Michigan (hereinafter referred to as the "Parent")

 

- and -

 

ROBERT COHEN, an individual residing in Eden Prairie, Minnesota, USA
(hereinafter referred to as the "Executive")

 

ARTICLE 1

INTERPRETATION

 

1.1        The phrase "this Agreement" shall include all terms and provisions of
this agreement in writing between the parties hereto, including the recitals.

 

1.2        Wherever in this Agreement the masculine, feminine or neuter gender
is used, it shall be construed as including all genders, as the context so
requires; and wherever the singular number is used, it shall be deemed to
include the plural and vice versa, where the context so requires.

 

1.3       Time shall in all respects be of the essence of this Agreement.

 

1.4        The division of this Agreement into Articles, Sections and
subsections or any other divisions and the inclusion of headings are for
convenience only and shall not affect the construction or interpretation of all
or any part hereof.

 

1.5        Each party's rights may be exercised concurrently or separately and
the exercise of any one remedy shall not be deemed an exclusive election of such
remedy or preclude the exercise of any other remedy.

 

ARTICLE 2

TERM OF AGREEMENT

 

2.1        The term of this Agreement (the "Term") will begin on the date first
written above (the "Effective Date") and continue until either the Corporation
or Parent hires a permanent Chief Executive Officer, unless terminated prior to
then in accordance with this Agreement.

 



 

 

 

ARTICLE 3

EMPLOYMENT OF THE EXECUTIVE

 

3.1        The Corporation wishes to employ at the Effective Date the Executive
as Interim Chief Executive Officer (“Interim CEO”) of the Corporation and the
Parent and the Executive wishes to be employed at the Effective Date by the
Corporation on the terms and conditions set forth herein.

 

3.2        The Executive acknowledges and agrees that although the Executive
will be providing services for the benefit of both the Corporation and the
Parent and the Executive will receive certain benefits from both the Corporation
and the Parent under the terms of this Agreement, the Executive’s employment
will be solely with the Corporation and the Corporation will be solely
responsible for all employment related obligation owed to the Executive under
this Agreement and any applicable laws.

 

3.3       The Executive shall report directly to the Parent's Board of Directors
(the "Board").

 

3.4       Upon the termination of the Term, in the event that the Executive has
not had his employment terminated by the Corporation for “Cause,” the
Corporation and/or the Parent and the Executive will enter into a transitional
consulting agreement for renewable one-year terms and containing such other
terms and conditions as the parties may agree pursuant to which the Executive
will agree to provide certain consulting services upon request as specified
therein. As used herein “Cause” shall mean the occurrence or omission of any
event or action which would entitle the Corporation to terminate the employment
and offices of the Executive for cause, and, without limiting the generality of
the foregoing, shall include any of the following: (i) failure of the Executive
to substantially perform his duties to the Corporation and the Parent according
to the terms of his employment, after notice by the Corporation or the Parent of
the failure to do so and an opportunity for the Executive to correct the same
within a reasonable time from the date of receipt of such notice; or (ii)
willful misconduct or gross negligence by the Executive which is materially
injurious to the Corporation and/or the Parent, monetarily or otherwise; or
(iii) theft, fraud or misconduct of a kind that involves a material degree of
dishonesty by the Executive and that if publicly disclosed would tend to bring
the Corporation and/or the Parent into disrepute, including (without limitation)
the engaging by the Executive in any criminal act of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Executive at
the expense of the Corporation and/or the Parent.

 

ARTICLE 4

PERFORMANCE OF DUTIES

 

4.1        The Executive agrees to devote his business time, attention, skill
and efforts to the faithful performance and discharge of his duties and
responsibilities as Interim CEO in conformity with professional standards, in a
prudent and workmanlike manner and in a manner consistent with the obligations
imposed under applicable law. The Executive shall promote the interests of the
Corporation, the Parent and each other corporation or other organization which
is controlled directly or indirectly by the Corporation and/or the Parent (each
an "Affiliate" and collectively the "Affiliates") in carrying out the
Executive's duties and responsibilities and shall not deliberately and knowingly
take any action, or fail to take any action which failure could, or reasonably
be expected to, have a material and adverse effect on the business of the
Corporation, the Parent or any of their Affiliates.

 



-2-

 

 

4.2        The Executive discloses, represents and affirms that he has no
obligation toward any person or entity, including former employers, that would
be incompatible with this Agreement or that could create an impediment to or
conflict of interest with the performance of his duties hereunder.

 

4.3        The Executive may continue to sit upon the board of directors of any
corporations or organizations on which he serves on the Effective Date as long
as the Board and the Executive mutually agree that his membership on any such
board of directors does not unreasonably interfere with the performance of
Executive's duties and responsibilities under this Agreement and, solely with
the prior written authorization of the Chair of the Board, the Executive may
serve on any other board of directors.

 

ARTICLE 5

COMPENSATION

 

5.1        Annual Base Salary. The Corporation shall pay the Executive a base
salary (the "Base Salary") which shall be equivalent to THREE HUNDRED TWENTY
FIVE THOUSAND DOLLARS US (US$325,000) on an annualized basis, subject to
applicable taxable withholding and deductions and payable in accordance with the
Corporation's standard payroll practice for executive officers.

 

5.2        Cash Bonus. The Executive shall be eligible to earn a one-time
discretionary cash bonus (the "Cash Bonus"), in a target amount equal to Eighty
One Thousand Five Hundred US Dollars (US $81,500). The amount of the Cash Bonus,
if any, shall be determined by the Board, in the good faith exercise of its
business judgment, at the end of Executive’s employment with consideration of
the achievement of performance objectives established by the Board and the
business performance of the Corporation, the Parent and their Affiliates. The
Cash Bonus, if any, will be payable by the Corporation within sixty (60) days
following the termination of Executive's employment.

 

5.3        Business Expenses. The Corporation shall reimburse the Executive,
upon presentation of valid receipts or vouchers, for reasonable entertainment,
travel, telephone and other business expenses (including but not limited to
expenses incurred in connection with computer repair/maintenance and office
materials), incurred on behalf of or at the request of the Corporation, the
Parent or an Affiliate and which are in accordance with the Corporation's
policies and rules; provided, however: (a) the amount of such expenses eligible
for reimbursement in any calendar year shall not affect the expenses eligible
for reimbursement in another calendar year; (b) no right to such reimbursement
may be exchanged or liquidated for another benefit or payment; and (c) any
reimbursements of such expenses shall be made as soon as practicable under the
circumstances, but in any event no later than thirty (30) days following the
submission of an expense report and confirming receipts.

 



-3-

 

 

5.4       Benefits. The Executive shall be entitled to participate in all
employee benefit plans made available to other employees of the Corporation,
including health and 401(k) plans, on the same terms as other employees and
subject to any qualification period therefor. At the Executive’s option, the
Corporation shall reimburse the Executive for the monthly premiums incurred by
the Executive to maintain his existing health and dental insurance coverage at
the current monthly premium rate.

 

ARTICLE 6

VACATION

 

6.1        The Executive shall be entitled to accrue up to three (3) weeks of
paid vacation per calendar year in accordance with the Corporation's vacation
policy for executives.

 

ARTICLE 7

STOCK OPTIONS

 

7.1       Following the execution of this Agreement, the Board shall grant to
Executive options to acquire common shares in the capital of the Parent, with
the price and terms of such options to be set forth in a separate agreement
between the Parent and the Executive (the “Option Agreement”).

 

ARTICLE 8

TERMINATION

 

8.1        At-Will Employment. Nothing in this Agreement shall be construed to
alter the at-will employment relationship among the Corporation and the
Executive. Subject to the terms set forth in this Agreement, the Corporation or
the Executive may terminate the Executive's employment at any time for any
reason, with or without cause or notice.

 

ARTICLE 9

CONFIDENTIALITY

 

9.1        The Executive acknowledges that he will receive or conceive, in
carrying on or in the course of his work during his employment with the
Corporation, confidential information pertaining to the activities, the
technologies, the operations and the business, past, present and future, of the
Corporation, the Parent or their Affiliates or related or associated companies,
which information is not in the public domain. The Executive acknowledges that
such confidential information belongs to the Corporation, the Parent and/or
their Affiliates and that its disclosure or unauthorized use could be damaging
or prejudicial to the Corporation, the Parent and/or their Affiliates and
contrary to their best interests.

 



-4-

 

 

9.2        Accordingly, the Executive agrees to respect the confidentiality of
such information and not to make use of or disclose it to, or to discuss it
with, any person, other than in the ordinary course of his duties with the
Corporation, the Parent and/or their Affiliates, or as required under applicable
law, without the explicit prior written authorization of the Corporation or the
Parent.

 

9.3        This undertaking to respect the confidentiality of such information
and not to make use of or disclose or discuss it to or with any person shall
survive and continue to have full effect notwithstanding the termination of the
Executive's employment with the Corporation, so long as such confidential
information does not become public as a result of an act by the Corporation, the
Parent or a third party, which act does not involve the fault of one of its
executives.

 

9.4        The term confidential information includes, among other things:

 

(a) products, formulae, processes and composition of products, as well as raw
materials and ingredients, of whatever kind, that are used in their manufacture;

 

(b) technical knowledge and methods, quality control processes, inspection
methods, laboratory and testing methods, information processing programs and
systems, manufacturing processes, plans, drawings, tests, test reports and
software;

 

(c) equipment, machinery, devices, tools, instruments and accessories;

 

(d) financial information, production cost data, marketing strategies, raw
materials supplies, suppliers, staff and client lists and related information,
marketing plans, sales techniques and policies, including pricing policies,
sales and distribution data and present and future expansion plans; and

 

(e) research, experiments, inventions, discoveries, developments, improvements,
ideas, industrial secrets and know-how.

 

9.5        The Executive agrees to keep confidential and not disclose to any
third party both the existence and the terms of this Agreement, except if
disclosure is required by applicable law, rule, regulation or the rules of any
stock exchange or trading market on which the Parent’s common shares are then
listed or traded. In the event that the Executive is required to disclose the
existence or terms of this Agreement pursuant to subpoena or other duly issued
court order, Executive shall give prompt notice to the Corporation and the
Parent of such subpoena or court order to allow the Corporation and/or the
Parent sufficient opportunity to contest such subpoena or court order or to seek
an appropriate protective order.

 

9.6        The Executive acknowledges that he will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret if (a)  he makes such disclosure in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney and such disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law; or (b) he makes such disclosure in a
complaint or other document filed in a lawsuit or other proceeding if such
filing is made under seal.

 



-5-

 

 

ARTICLE 10

NON-COMPETITION

 

10.1        The Executive shall not compete with the Corporation, the Parent or
any of their Affiliates, directly or indirectly. He shall not participate in any
capacity whatsoever in a business that would directly or indirectly compete with
the Corporation, the Parent or any of their Affiliates, including, without
limitation, as an executive, director, officer, employer, principal, agent,
fiduciary, administrator of another's property, associate, independent
contractor, franchisor, franchisee, distributor or consultant unless such
participation is fully disclosed to the Board and approved in writing in
advance. In addition, the Executive shall not have any interest whatsoever in
such an enterprise, including, without limitation, as owner, shareholder,
partner, limited partner, lender or silent partner. This noncompetition covenant
is limited as follows:

 

(a)        As to the time period, to the duration of the Executive's employment
and for a period of one (1) years following the date of termination of his
employment;

 

(b)        As to the geographical area, the territory in which a specific
product had been actively exploited by the Corporation, the Parent and/or their
Affiliates during the period of Executive’s employment;

 

(c)        As to the nature of the activities, to duties or activities which are
identical or substantially similar to those performed or carried on by the
Executive at or during Executive’s employment.

 

10.2        The foregoing stipulation shall nevertheless not prevent the
Executive from buying or holding shares or other securities of a corporation or
entity other than the Corporation or the Parent whose securities are publicly
traded on a recognized stock exchange where the securities so held by the
Executive do not represent more than five percent (5%) of the voting shares of
such other corporation or entity and do not allow for its control.

 

10.3        The Executive also undertakes, for the same period and in respect of
the same territory referred to hereinabove in subsections 10.1(a), (b) and (c),
not to solicit clients or do anything whatsoever to induce or to lead any person
to end, in whole or in part, business relations with the Corporation, the Parent
or any of their Affiliates.

 

10.4        The Executive also undertakes, for the same period and in respect of
the same territory referred to hereinabove in subsections 10.1(a), (b) and (c),
not to induce, attempt to induce or otherwise interfere in the relations which
the Corporation, the Parent or any of their Affiliates has with their
distributors, suppliers, representatives, agents and other parties with whom any
of them deals.

 

10.5        The Executive also undertakes, for the same period and in respect of
the same territory referred to in subsections 10.1(a), (b) and (c), not to
induce, attempt to induce or otherwise solicit the personnel of the Corporation,
the Parent or their Affiliates to leave their employment with the Corporation,
the Parent or any of their Affiliates nor to hire the personnel of the
Corporation, the Parent or any of their Affiliates for any enterprise in which
the Executive has an interest.

 



-6-

 

 

10.6        The Executive acknowledges that the provisions of this Section 10
are limited as to the time period, the geographic area and the nature of the
activities to what the parties deem necessary to protect the legitimate
interests of the Corporation, the Parent and their Affiliates, while allowing
the Executive to earn his living.

 

10.7        Nothing in this Section 10 shall operate to reduce or extinguish the
obligations of the Executive arising at law or under this contract which survive
at the termination of this Agreement in reason of their nature and, in
particular, without limiting the foregoing, the Executive's duty of loyalty and
obligation to act faithfully, honestly and ethically.

 

ARTICLE 11

OWNERSHIP OF INTELLECTUAL PROPERTY

 

11.1        The Executive hereby assigns and agrees to assign to the Corporation
all of his intellectual property rights as of their creation and to make full
and prompt disclosure to the Corporation of all information relating to anything
made or designed by him or that may be made or designed by him during the period
of his employment, whether alone or jointly with other persons, or within a
period of one (1) years following the termination of his employment and
resulting from or arising out of any work performed by the Executive on behalf
of the Corporation, the Parent or their Affiliates unless specifically released
from such obligation in writing by the Corporation's Board of Directors.

 

11.2        In addition, the Executive renounces all moral rights in any
document or work realized during the period of his employment related to his
employment by the Corporation and the Parent. The Executive acknowledges that
the Corporation, the Parent and their Affiliates have the right to use, modify
or reproduce any such document or work realized by the Executive, at its entire
discretion, without the Executive's authorization and without his name being
mentioned.

 

11.3        At any time during the period of his employment or after the
termination of his employment, the Executive shall sign, acknowledge and
deliver, at the Corporation's expense, but without compensation other than a
reasonable sum for his time devoted thereto if his employment has then
terminated, any document required by the Corporation to give effect to Section
11.1, including patent applications and documents evidencing the assignment of
ownership. The Executive shall also provide such other assistance as the
Corporation, the Parent or their Affiliates may require with respect to any
proceeding or litigation relating to the protection or defense of intellectual
property rights belonging to the Corporation, the Parent or their Affiliates.
The entirety of this Section 11 shall be binding on the Executive's assignees
and legal representatives.

 



-7-

 

 

ARTICLE 12

OWNERSHIP OF FILES AND OTHER PROPERTY

 

12.1        Any property of the Corporation, the Parent or their Affiliates,
including any file, sketch, drawing, letter, report, memorandum or other
document, any equipment, machinery, tool, instrument or other device, any
diskette, recording tape, compact disc, software, electronic communication
device or any other property, which comes into the Executive's control or
possession during his employment with the Corporation and the Parent in the
performance or in the course of his duties, regardless of whether he has
participated in its preparation or design, how it may have come under his
control or into his possession and whether it is an original or a copy, shall at
all times remain the property of the Corporation and the Parent and, upon the
termination of the Executive's employment, shall promptly be returned to the
Corporation or its designated representative. The Executive may not keep a copy
or give one to a third party without the prior expressly written permission of
the Corporation.

 

ARTICLE 13

ENTIRE AGREEMENT AND TERMINATION OF PRIOR CONTRACTS

 

13.1        This Agreement and the Option Agreement contain the entire
understanding of the parties with respect to the matters contained or referred
to herein. There are no promises, covenants or undertakings by either party
hereto to the other, other than those expressly set forth herein and in the
Option Agreement. This Agreement supersedes and replaces any earlier agreement,
whether oral or in writing or partly oral and partly in writing, between the
parties hereto, or between any party hereto and the corporate representative of
any other party hereto, respecting the provision of services by the Executive to
the Corporation or the Parent.

 

ARTICLE 14

AMENDMENT OF THE AGREEMENT

 

14.1        To be valid and enforceable, any amendment to this Agreement must be
confirmed in writing by each of the parties hereto.

 

ARTICLE 15

NOTICES

 

15.1        Any notice given hereunder shall be given in writing and sent by
registered or certified mail or hand-delivered. If such notice is sent by
registered or certified mail, it shall be deemed to have been received five (5)
business days following the date of its mailing if the postal services are
working normally. If such is not the case, the notice must be hand-delivered or
served by bailiff, at the discretion of the sender. In the case of hand-delivery
or service, the notice shall be deemed to have been received the same day. It is
agreed that if the delivery date is a non-business day, the notice shall be
deemed to have been received on the following business day.

 

15.2        For purposes of mailed or hand-delivered notices to be effectively
delivered under this provision, the notices must be addressed as follows:

 

(a) For the Corporation or the Parent: 100 Phoenix Drive, Suite 180 Ann Arbor,
Michigan 48108.

 

(b) For the Executive: [**]

 



-8-

 

 

ARTICLE 16

SUCCESSORS

 

16.1        This Agreement shall be binding on the successors, assignees and
legal representatives of all of the parties hereto.

 

ARTICLE 17

JURISDICTION

 

17.1        This Agreement shall be governed by and interpreted in accordance
with the laws, including conflicts of laws, by the State of Delaware in the
United States of America. Each of the parties hereby irrevocably attorns to the
jurisdiction of the Courts of the State of Delaware with respect to any matters
arising out of this Agreement.

 

ARTICLE 18

SEVERABILITY

 

18.1        If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement, which can be given effect without the invalid provisions or
applications and, to this end, the provisions of this Agreement are declared to
be severable.

 

ARTICLE 19

MEDIATION

 

19.1        In the event of any dispute arising under this Agreement, before
filing any lawsuit or complaint (except with respect to actions seeking
injunctive relief) the parties shall first attempt to resolve such dispute
through voluntary mediation. Any such mediation shall: (1) take place at a
location mutually agreed upon by the parties; and (2) be conducted by a
professional mediator mutually agreed upon by the parties. Each of the parties
hereto shall bear their own, respective costs of such mediation; provided,
however that each of the Corporation and the Parent, on the one hand, and the
Executive, on the other hand, shall bear one-half the cost of any mediator
appointed by the parties.

 

ARTICLE 20

GENERAL

 

20.1        This Agreement and the obligations of the Executive hereunder shall
not be assigned by either party hereto, in whole or in part, without the prior
consent of the Corporation and the Parent, which consent may be withheld for any
reason. The Corporation and the Parent may freely assign any rights or
obligations it may have under this Agreement to any successor or assign.

 



-9-

 

 

21.2        Each party shall do and perform all such acts and things and execute
and deliver all such instruments and documents and writings and give all such
further assurances as may be necessary to give full effect to the provisions and
intent of this Agreement.

 

21.3        The Executive agrees that after termination of employment hereunder
for any reason whatsoever, he will tender his resignation from any position he
may hold as an officer or director of the Corporation, the Parent or their
Affiliates.

 

21.4        This Agreement shall inure to the benefit of and be binding upon the
Executive and his executors and administrators and upon the Corporation, the
Parent and their respective successors and assigns.

 

21.5        No party can waive or shall be deemed to have waived any right it
has under this Agreement (including any waiver under this section) except to the
extent that such waiver is in writing.

 

ARTICLE 22

COUNTERPARTS

 

22.1        This Agreement may be executed in counterparts, each of which shall
be deemed one and the same Agreement.

 

[Reminder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 



-10-

 

 



IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.

 

 



    ZOMEDICA PHARMACEUTICALS, INC.           ZOMEDICA PHARMACEUTICALS CORP.    
        /s/ Jeffrey Rowe       Jeffrey Rowe       Chairman of the Board of
Directors                     /s/ Robert Cohen   Witness   Robert Cohen   Name:
     

 

 



 

 

 

 

 

 

 







 

 

 

 

-11-

 



